Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maruo et al. US 2015/0222211.

Regarding claim 1, Maruo teach a shift range control apparatus (Fig. 1) for switching a shift range by controlling a drive of a motor (Fig. 3, item 1,14), the shift range control apparatus comprising: 
an angle calculator (Fig. 3, item 12) configured to calculate a motor angle as a rotational angle of the motor based on a detected value of a rotational angle sensor (Fig. 3, item 9) detecting a rotational position of the motor; (Para. 0081)
The motor rotational position sensor switching period calculation unit 22 calculates the switching period detected by the motor rotational position sensor 9.) and 
a drive controller (Fig. 3, item 19) configured to: 
start the drive of the motor in response to switching of a target shift range, and 
execute a stationary phase energization control (Fig. 3, items 22,23 and 24 combined) to stop the motor in response to the motor angle reaching a stationary phase energization start position, the stationary phase energization control continuing energization to a phase of the motor, (Para. 0077)
wherein the phase of the motor to which energization is continued in the stationary phase energization control is defined as a stationary energization phase, (Para. 0056…a motor energization phase switching period setting unit 23 and a motor energization phase control pattern setting unit 24) and 
wherein the drive controller (Fig. item 19) is further configured to set the stationary energization phase according to the motor rotational speed when the motor angle reaches the stationary phase energization start position. (Para. 0066)

Regarding claim 2, Maruo teach the shift range control apparatus according to claim 1, wherein the drive controller shifts the stationary energization phase to a lead angle side with increase in the rotational speed. (Para. 0072)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON A JOSEPH whose telephone number is (571)272-6418. The examiner can normally be reached Monday-Friday 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVON A JOSEPH/Examiner, Art Unit 2846                                                                                                                                                                                                        

/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846